Citation Nr: 9914004	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  98-08 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of bilateral 
burst eardrums, to include hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran contends that his eardrums were damaged in 1963 
when he was required to participate in an aircraft cabin 
pressurization test, and that as a direct result of this 
damage he now suffers from tinnitus and a bilateral hearing 
loss.  In considering this argument the Board notes that the 
service medical records reveal no pertinent complaints, 
findings, or diagnoses during the appellant's active duty 
service.  At his May 1965 discharge examination the veteran's 
ear drums, and hearing were clinically evaluated as normal.  

In support, however, of his contention the appellant has 
testified that during the early 1980's, VA physicians at the 
VA Medical Center in Oklahoma City linked his current ear 
problems with the aforementioned pressurization incident.  
Unfortunately, while some records are available for the 
Board's review, the claims file appears to be incomplete.  
Therefore, because VA records, if extant, are constructively 
before the Board, Bell v. Derwinski, 2 Vet. App. 611, 612-3 
(1992), and in light of the duties assigned under the 
provisions of 38 U.S.C.A. § 5103 (West 1991), see Robinette 
v. Brown, 8 Vet. App. 69 (1995), the Board finds further 
development to be warranted.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, both VA and 
private, who may possess additional 
records pertinent to his claim of 
entitlement to service connection for 
residuals of bilateral burst eardrums, to 
include hearing loss and tinnitus.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified which have not been previously 
secured, to include any available records 
from the VA Medical Center in Oklahoma 
City from 1980 to the present.

2.  Once the above-mentioned development 
has been accomplished, the RO is to 
arrange for the veteran to undergo a VA 
examination to evaluate the veteran's 
claim of entitlement to service 
connection for eardrum injury residuals, 
hearing loss and tinnitus.  All 
appropriate tests are to be conducted.  
The veteran's claims file, together with 
a copy of this remand, must be provided 
to and reviewed by all examiner prior to 
the respective studies.  Following the 
completion of the examination the 
examiner must answer the following: 

Does the veteran show clinical 
evidence of any injury to either 
tympanic membrane?

Is it at least as likely as not that 
any hearing loss and/or tinnitus is 
related to any currently evident 
tympanic membrane injury residual?

Is it at least as likely as not that 
any hearing loss and/or tinnitus is 
related to the appellant's duties as 
a jet engine mechanic from 1962 to 
1965?

The examiner must provide a complete 
rationale for all opinions expressed.  
All examination reports are to be 
incorporated with the veteran's claims 
file.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated development 
and should readjudicate the issue on 
appeal.  

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should 
then be provided an opportunity to 
respond.


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


